       Case 1:21-cr-00383-ER Document 19 Filed 08/17/21 Page 1 of 1




                                             August 16, 2021

By ECF

Honorable Edgardo Ramos                                                               8/17/2021
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Jose Urena Garcia, 21 Cr. 383 (ER)

Dear Judge Ramos:

       I write on consent (Assistant U.S. Attorney Micah Ferguson) to respectfully
request that the Court adjourn sentencing in this matter, currently scheduled for
September 9, 2021, for a period of around 30 days. The reason for the request is that my
schedule has shifted around because of a trial, and I will need additional time to prepare
my sentencing submission.

       Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             /s/
                                             Martin Cohen
                                             Assistant Federal Defender
                                             (212) 417-8737

cc.:   Micah Ferguson, Esq., by ECF



Sentencing is adjourned to October 21, 2021 at 3:30 p.m.
SO ORDERED.



                               8/17/2021
